Citation Nr: 1537398	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-05 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to waiver of the recovery of an advance payment of $3,000.00 for Post-
9/11 GI Bill (Chapter 33) education benefits, to include whether the debt was properly created.



ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel








INTRODUCTION

The dates of all of the appellant's military service are unclear.  He did serve on active duty for training from July to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the COWC denied the appellant's request for a waiver of the debt of an advance payment of $3,000 00 for education benefits under Chapter 33. 

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issued by VA to the debtor 38 C.F.R. § 1.962(b)(2) (2015).  In the present case, VA established a debt for the advance payment in the amount of $3,000 in May 2010.  The appellant requested a waiver of the debt in July 2010.  Thus, the waiver of indebtedness request is timely.  

In March 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As all of the development requested in the Board's March 2014 remand was not completed, this claim must once again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Notably, the appellant has not been asked to submit an updated Financial Status Report as requested by the Board in March 2014, and the development for the appellant's dates of service is not complete.   Regarding the latter, the Board requested that the National Personnel Records Center, the Army Reserve, and the Georgia National Guard be contacted in an attempt to verify each and every period of active duty, active duty for training, and inactive duty training.  If the dates could not be determined, the AOJ was to contact the Defense Finance and Accounting Service (DFAS) and request that they review the appellant's pay record to determine the dates and types of military service performed by the appellant.  The file contains additional service records that were obtained on remand.  There is also a "Claimant Folder Note" that indicates the following occurred in June 2015.

dod response per [name omitted] USAR

IADT 16 July 1997 to
o 19 Sep 1997 / NO qualifying service.

This response is not sufficient.  A Veterans Information Solution report from November 30, 2009 suggests that the appellant may have had a Reserve or National Guard active duty period from January 2003 to January 2004.  In addition, in his July 2009 application for VA Education Benefits, the appellant stated that he served from January 2009 to July 2009.  Attempts to verify these service periods must be made.  There also appears to have been no attempt to verify service dates and type through DFAS.  If the periods of service noted above cannot be verified through the U.S. Army Reserve or other agency then attempts to verify them should be made through DFAS.  

The Board further notes that the appellant's file is missing some of the pages of the February 2015 supplemental statement of the case.  On remand, a complete copy of this document should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the appropriate agencies, to specifically include his former Reserve unit, in an attempt to verify each and every period of active duty, active duty for training, and inactive duty training.  In this regard a report detailing the appellant's award of reserve retirement points will not represent compliance with this instruction, although it would still be helpful in narrowing down the appellant's dates of service.  Rather, each and every date of active duty, active duty for training, and inactive duty training must be verified.  Each agency contacted should specifically be asked if the appellant had service from January 2003 to January 2004 or January 2009 to July 2009.  

If the dates of the appellant's service cannot be determined otherwise, the AOJ must contact DFAS and request that they review the appellant's pay record to determine the dates and types of military service performed by the appellant.  

If the AOJ still cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Provide the appellant with a VA Form 5655 (Financial Status Report) and request that he submit his updated information.  The appellant should be informed as to the relevancy of financial information in determining a claim for waiver of an overpayment.

3.  Associate a complete copy of the February 2015 supplemental statement of the case with the file.

4.  Thereafter, the matter of the validity of the debt and waiver of the overpayment in the amount of $3,000.00 should be re-adjudicated.  If the appellant is found to have acted in bad faith the reasons for that finding must be detailed.  If bad faith is not found, the AOJ must consider waiving the debt under the principles of equity and good conscience.  The appellant should be provided with a supplemental statement of the case, to include citation and notice of the provisions of 38 C.F.R. § 1.965, and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

